DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0334511 (“Takeda”) in view of US 6,007,920 (“Umehara”) and US 2004/0266094 (“Nagai”).	4
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nagai and Umehara, as applied to claim 1 above, and further in view of US 2018/0082959 (“Gelorme”).	9
C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nagai and Umehara, as applied to claim 1 above, and further in view of US 2016/0211163 (“Yamashita”).	10
V. Double Patenting	11
A. Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/944,382 (reference application) in view of Nagai.	12
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 15, replace “as” with “while” for clarity.  
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 reads in pertinent part,
a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame; 
a uniting step of heating the polyester sheet as applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form 
a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward; 
The claim is unclear because if the polyester sheet is united to the front side of the wafer—as in one of the two options—then said front side of the wafer cannot be either “exposed 
For the purposes of examination, claim 1 may be interpreted as consistent with either of options (1) and (2).
Claims 2-8 depend from claim 1 and are rejected for including the same indefinite feature. 

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0334511 (“Takeda”) in view of US 6,007,920 (“Umehara”) and US 2004/0266094 (“Nagai”).
Claim 1 reads,
1. A wafer processing method for 
[1a] dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, 
[1b] the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising: 
[2] a ring frame preparing step of preparing a ring frame having an inside opening for accommodating the wafer; 

[4a] a uniting step of heating the polyester sheet as applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form 
[4b] a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward; 
[5a] a dividing step of positioning a focal point of a 40laser beam inside the wafer, 
[5b] the laser beam having a transmission wavelength to the wafer, and 
[5c] applying the laser beam to the wafer along each division line, thereby 
[5d] sequentially forming a plurality of shield tunnels in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step; and 
[6a] a pickup step of blowing air to each device chip from the polyester sheet side to push up each device chip through the polyester sheet and
[6b] picking up each device chip from the polyester sheet after performing the dividing step.  

With regard to claim 1, Takeda discloses,
1. A wafer processing method for 
[1a] dividing a wafer 2 along a plurality of division lines 22 to obtain a plurality of individual device chips 21 [¶¶ 28-29; Fig. 1], 
[1b] the division lines 22 being formed on a front side of the wafer 2 to thereby define a plurality of separate regions where a plurality of devices [“optical devices”] are individually formed [¶¶ 28-29; Fig. 1], the wafer processing method comprising: 
[2] a ring frame preparing step of preparing a ring frame 3 having an inside opening for accommodating the wafer 2 [¶ 29; Fig. 2]; 
[3] a …[dicing]… sheet providing step of positioning the wafer 2 in the inside opening of the ring frame 3 and providing a …[dicing]… sheet 30 on a back side 2a 2b of the wafer 2 and on a back side of the ring frame 3 [¶ 29; Fig. 2]; 
[4a] a uniting step of … the …[dicing]… sheet 30 as [and] applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer 2 and the ring frame 3 through the …[dicing]… sheet 30 … to form 
[4b] a frame unit 2/3/30 in a condition where the front side 2b of the wafer 2 and the front side of the ring frame 3 are exposed upward [¶ 29; Fig. 2]; 
[5a] a dividing step of positioning a focal point P of a 40laser beam LB inside the wafer 2 [¶ 36; Figs. 3, 4A], 
[5b] the laser beam LB having a transmission wavelength to the wafer 2 [¶ 37], and 
[5c] applying the laser beam LB to the wafer 2 along each division line 22 [¶¶ 36-37, 39; Figs. 3, 4A, 4B], thereby 
[5d] sequentially forming a plurality of shield tunnels 23 in the wafer 2 along each division line 22 to divide the wafer 2 into the individual device chips 21, after performing the uniting step [¶ 38; Figs. 4C-4E]; and 
[6a] a pickup step … to each device chip 21 from the …[dicing]… sheet 30 side …
[6b] picking up each device chip 21 from the …[dicing]… sheet 30 after performing the dividing step.  

With regard to feature [3] of claim 1, note that the claim does not limit that which constitutes the “front side” versus the “back side” of the wafer.  As such, either of the sides 2a and 2b may be taken as the claimed “front side” that is exposed upward.  

With regard to features [6a]-[6b] of claim 1, Takeda does not disclose an air-blowing, push-up step to each device chip 21.
Nagai, like Takeda, teaches a laser dicing process for singulating a semiconductor wafer 10 along division lines 101 formed into individual device chips 110 including the ring frame 12, 13, and a laser dicing step wherein the laser beam has a focal point within the wafer 10 (Nagai: ¶¶ 30-32; Figs. 10, 11(a)-(c) ).
Nagai further teaches a pickup step including features [6a]-[6b] as follows:
[6a] a pickup step of blowing air [through “air nozzle 738c”; Fig. 7; ¶ 43] to each device chip 110 from the …[dicing]… sheet 13 side to push up each device chip 110 through the …[dicing]… sheet 13 [¶ 54; Figs. 9(a)-9(b)] and
[6b] picking up each device chip 110 from the …[dicing]… sheet 13 after performing the dividing step [¶ 54; Fig. 9(b)].
Although not shown in Figs. 9(a)-(b), Nagai indicates that the element 730c in Fig. 7 is one of several “pushing-up means 7” for pushing up each chip 110 which, in this option, uses ejected air through air nozzle 738c to push-up each chip 110 (¶ 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the pushing-up process of Nagai of blowing air from the bottom side of the dicing sheet 30 to air in the removal and picking up of each separate chip 21 from the dicing sheet 30. 

With regard to features [3], [4a], and [4b] of claim 1, Takeda does not teach that the dicing sheet is made from polyester or that the wafer 2 and the ring frame 3 are attached to said dicing sheet 30 by thermocompression bonding.
Umehara, like Takeda, teaches a wafer dicing process that includes a wafer dicing tape 1/2 to which each of a wafer 6 and a ring frame 5 are attached (Umehara: Figs. 1-4; col. 6, lines 29-49).  Umehara further teaches that the dicing tape 10 includes a polyester film 1 which may be polyethylene terephthalate (PET) or polyethylene naphthalate (PEN) (Umehara: col. 9, “Example 1” and col. 10. “Comparative Example 1”).  In addition, Umehara teaches that the 1/2 to the wafer 6 is by thermocompression bonding (Umehara: col. 7, lines 3-11; col. 9, “Example 1” and col. 10. “Comparative Example 1”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the polyester sheet of either of PET or PEN as the dicing sheet 30 in Takeda and the associated thermocompression bonding to attach said PET or PEN dicing sheet to the wafer, because Takeda is silent to each of the material and the bonding process, such that one having ordinary skill in the art would use a material and bonding process suitable for the identical purpose of providing an expandable dicing sheet that will support a wafer during dicing and pick up, such as the PET or PEN dicing sheet and thermocompression bonding taught in Umehara.  (See MPEP 2143.)
This is all of the features of claim 1. 

With regard to claim 4, each of Takeda, Nagai, and Umehara further teaches, 
4. The wafer processing method according to claim 1, wherein the pickup step includes a step of expanding 41the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips.  
See Takeda at Figs. 8B-8C and ¶¶ 109-111.  See Nagai at abstract and ¶¶ 10, 36, 49, and Figs. 8(a)-8(b).  See Umehara at col. 2, lines 35, 45, 51; col. 3, lines 40-46; col. 6, lines 30, 37. 

With regard to claims 5-7, Takeda in view of Nagai and Umehara further teaches,
5. The wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of polyethylene terephthalate [PET] and polyethylene naphthalate [PEN].  
6. The wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene terephthalate, and the polyester sheet is heated in the range of 250°C to 270°C in the uniting step. 

As explained under claim 1, the use of PET or PEN as the dicing sheet 30 in Takeda is obvious in view of Umehara.  Umehara further teaches that the thermocompression bonding can use a temperature in the range of 100 ºC to 300 ºC with 120 ºC to 150 ºC being preferred (Umehara: col. 6, lines 61-67). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  As such, claims 6 and 7 are obvious given that the expected result is bonding of the wafer to the dicing tape. 

With regard to claim 8, Takeda further discloses,
8. The wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass [Takeda: ¶¶ 2, 17].

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nagai and Umehara, as applied to claim 1 above, and further in view of US 2018/0082959 (“Gelorme”).
Claim 2 reads,
2. The wafer processing method according to claim 1, wherein the uniting step includes a step of applying infrared light to the polyester sheet, thereby performing the thermocompression bonding.  

Gelorme teaches a method of bonding a polyester material, e.g. PET, to a silicon wafer  by applying heat from an infrared light source (Gelorme: ¶ 43).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use infrared heat in the heating step of the thermocompression bonding of Umehara used in Takeda to attach the wafer and the ring frame to the polyester dicing sheet, as a means to provide a bond having good adhesion properties, as taught in Gelorme (Gelorme: ¶ 43).

C. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nagai and Umehara, as applied to claim 1 above, and further in view of US 2016/0211163 (“Yamashita”).
Claim 3 reads,
3. The wafer processing method according to claim 1, wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame.  
The prior art of Takeda in view of Nagai and Umehara, as explained above, teaches each of the features of claim 1. 
None of Takeda, Nagai, and Umehara teaches the features of claim 3.
Yamashita states,
[0138] The release sheet was removed from the sheet for semiconductor processing manufactured in each of the examples and comparative example, and a 6-inch silicon wafer and a ring frame for dicing were attached to the exposed pressure sensitive adhesive layer using a tape mounter (product name “Adwill RAD-2500m/12” available from LINTEC Corporation).  Subsequently, after the sheet for semiconductor processing was cut to correspond to the outer diameter of the ring frame, dicing of cutting from the side of the silicon wafer was 
(Yamashita: ¶ 138; emphasis added)
Thus, Yamashita teaches a wafer dicing process that includes attaching each of a wafer and ring frame to a dicing tape and then cutting the dicing sheet to the size of the ring frame; therefore, the dicing sheet is necessarily larger than the ring frame prior to cutting.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the polyester sheet of Umehara that is used as the dicing tape in Takeda to be larger than the ring frame prior to attaching each of the wafer and the ring frame to said polyester dicing sheet, and then to cut the excess “to correspond to the outer diameter of the ring frame”, as taught in Yamashita, in order to properly size the polyester dicing sheet.
Because Yamashita teaches that the cutting step occurs after the uniting step, said cutting step necessarily occurs after the thermocompression bonding and therefore after the “heating” as required by claim 3. 
This is all of the features of claim 3.

V. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/944,382 (reference application) in view of Nagai. 

1. A wafer processing method for 
[1a] dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, 
[1b] the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising: 
[2] a ring frame preparing step of preparing a ring frame having an inside opening for accommodating the wafer; 
[3] a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame; 
[4a] a uniting step of heating the polyester sheet as applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form 
[4b] a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward; 
[5a] a dividing step of positioning a focal point of a 40laser beam inside the wafer, 
[5b] the laser beam having a transmission wavelength to the wafer, and 
[5c] applying the laser beam to the wafer along each division line, thereby 
[5d] sequentially forming a plurality of shield tunnels in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step; and 
[6] a pickup step of picking up each device chip from the polyester sheet after performing the dividing step.

Claim 1 of the Instant Application differs from claim 1 of the ‘382 application only in the “pickup step”, i.e. features [6a]-[6b] in the Instant Application compared to feature [6] of the 
Claims 2-8 of the Instant Application are a verbatim duplicates of claims 2-8 of the ‘382 application the Instant Application.  As such, claims 2-8 are provisionally rejected as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814